 Case 2:16-cv-05376-DSF-PLA Document 111 Filed 06/25/20 Page 1 of 7 Page ID #:1345




 1   DEBORAH CONNOR, Chief
     Money Laundering and Asset Recovery Section (MLARS)
 2   MARY BUTLER, Chief, International Unit
     WOO S. LEE, Deputy Chief, International Unit
 3   BARBARA Y. LEVY, Trial Attorney
     JOSHUA L. SOHN, Trial Attorney
 4   JONATHAN BAUM, Sr. Trial Attorney
     Criminal Division
 5   United States Department of Justice
      1400 New York Avenue, N.W., 10th Floor
 6    Washington, D.C. 20530
      Telephone: (202) 514-1263
 7    Email: Woo.Lee@usdoj.gov
     NICOLA T. HANNA
 8   United States Attorney
     STEVEN R. WELK
 9   Assistant United States Attorney
     Chief, Asset Forfeiture Section
10   JOHN J. KUCERA (CBN: 274184)
     MICHAEL SEW HOY (CBN: 243391)
     Assistant United States Attorneys
11   Asset Forfeiture Section
      312 North Spring Street, 14th Floor
12    Los Angeles, California 90012
      Telephone: (213) 894-3391/3314
13    Facsimile: (213) 894-0142
      Email: John.Kucera@usdoj.gov
14           Michael.R.Sew.Hoy@usdoj.gov
15   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
16
                             UNITED STATES DISTRICT COURT
17
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
18
19   UNITED STATES OF AMERICA,              No. 2:16-CV-5376-DSF-PLA
20              Plaintiff,
                                            GOVERNMENT’S EX PARTE
21   v.                                     APPLICATION TO UNSEAL
                                            DOCUMENTS; MEMORANDUM OF
22   REAL PROPERTY LOCATED IN               POINTS AND AUTHORITIES
     NEW YORK, NEW YORK,
23                                          PROPOSED ORDER LODGED
                 Defendant.                 CONTEMPORANEOUSLY HEREWITH;
24                                          DECLARATION OF MICHAEL R. SEW
                                            HOY FILED UNDER SEPARATE
25                                          COVER]
26
27
28
 Case 2:16-cv-05376-DSF-PLA Document 111 Filed 06/25/20 Page 2 of 7 Page ID #:1346




 1         Plaintiff United States of America, by and through its counsel of record, hereby
 2   applies to this Court ex parte to unseal the Declaration of Emily Beare (the “Beare
 3   Declaration”) (DN 100); the Supplemental Declaration of Emily Beare in support of the
 4   Notice of Joint Ex Parte Application to Amend Order for Interlocutory Sale and
 5   Substitute Res (“Supplemental Beare Declaration”) (DN 102); and the Declaration of
 6   David Kettel in Support of Joint Ex parte Application to Amend Order for Interlocutory
 7   Sale and Substitute Res (“Kettel Declaration”) (DN 104) (collectively the
 8   “Declarations”). A proposed order unsealing the Declarations is being lodged
 9   concurrently with this application.
10         The government also intends to file an ex parte application for an Order enforcing
11   the Consent Judgment of Forfeiture (the “Application to Enforce”) imminently. The
12   application will seek to enforce this Court’s Consent Judgment (DN 110) and permit the
13   government to sell the Defendant Real Property on June 30, 2020 to a third-party
14   purchaser. Claimant Board of Managers of the Walker Tower Condominium, a/k/a
15   Residential Section of the Walker Tower Condominium (the “Board”) seeks to preclude
16   this sale based upon certain rights that the Board claims it continues to maintain in this
17   asset. Because the facts stated in the Declarations are material for purposes of assessing
18   the propriety and merits of the government’s Application to Enforce, and the underlying
19   reasons for sealing the Declarations in the first instance are no longer valid, the
20   government respectfully requests that these Declarations be unsealed so that, among
21   other things, the government may cite to and describe these facts in support of its
22   Application to Enforce.
23         On June 24, 2020, counsel for the United States notified counsel for the Board of
24   the government’s intention to file this ex parte application to unseal the Declarations and
25   requested that the Board provide its position by June 25, 2020. As of time of this filing,
26   the government has received no response from the Board.
27         Counsel for claimants 212 West 18th Street LLC, Atlantic Property Trust, and
28   Minor Children Beneficiaries, through their guardian Safeya Ahmed Kulaib Al Hameli
                                                   2
 Case 2:16-cv-05376-DSF-PLA Document 111 Filed 06/25/20 Page 3 of 7 Page ID #:1347




 1   (collectively, the “Qubaisi Claimants”) was provided with notice of the government’s
 2   intent to file this ex parte application to unseal the Declarations and counsel for Qubaisi
 3   Claimants, Sharie Brown, responded that the Qubaisi Claimants do not oppose this
 4   application.
 5         Counsel for the Board of Managers are: David Kettel, Theodora Oringher PC,
 6   1840 Century Park East, Suite 500, Los Angeles, California, Telephone: (310) 557-2009,
 7   E-mail: dkettel@tocounsel.com, and David Berkey, Gallet Dreyer & Berkey, LLP, 845
 8   Third Avenue, 5th Floor, New York, New York 10022, Telephone: (212) 935-3131, E-
 9   mail: dlb@gdblaw.com.
10         Counsel for the Qubaisi Claimants are: Sharie A. Brown, Troutman Sanders LLP,
11   401 9th Street, NW, Suite 1000, Washington, D.C. 20004-2134, Telephone: (202) 274-
12   2950, E-mail: sharie.brown@troutmansanders.com and Peter N. Villar, Troutman
13   Sanders LLP, 5 Park Plaza, Suite 1400, Irvine, CA 92614, Telephone: (949) 622-2700,
14   E-mail: peter.villar@troutmansanders.com.
15   ///
16   ///
17

18
19

20

21

22

23

24

25

26

27

28

                                                  3
 Case 2:16-cv-05376-DSF-PLA Document 111 Filed 06/25/20 Page 4 of 7 Page ID #:1348




 1         The government submits the attached memorandum of points and authorities and
 2   Declaration of Michael R. Sew Hoy in support of this application to unseal the
 3   Declarations.
 4    Dated: June 25, 2020                   Respectfully submitted,
 5
                                             DEBORAH CONNOR
 6                                           Chief, MLARS
 7                                           NICOLA T. HANNA
                                             United States Attorney
 8

 9                                              /s/Michael R. Sew Hoy
                                             MICHAEL R. SEW HOY
10
                                             JOHN J. KUCERA
11                                           Assistant United States Attorneys
12
                                             BARBARA Y. LEVY
13                                           Trial Attorney, MLARS
14
                                             Attorneys for Plaintiff
15                                           UNITED STATES OF AMERICA
16

17

18
19

20

21

22

23

24

25

26

27

28

                                                 4
 Case 2:16-cv-05376-DSF-PLA Document 111 Filed 06/25/20 Page 5 of 7 Page ID #:1349




 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2         By this application, the United States of America (“the government”) requests that
 3   the Court unseal the Declarations of Emily Beare (DN 100 and 102) and David Kettel
 4   (DN 104)(collectively the “Declarations”) that was previously filed under seal in support
 5   of the Notice of Joint Ex Parte Application to Amend Order for Interlocutory Sale and
 6   Substitute Res filed by the United States and the Board.
 7         Federal courts are empowered to seal documents in appropriate circumstances.
 8   Cf. Fed. R. Crim. P. 6(e)(4) (sealing of indictments). The Supreme Court has noted that
 9   “[e]very court has supervisory power over its own records and files, and access has been
10   denied where court files might have become a vehicle for improper purposes.” Nixon v.
11   Warner Communications, Inc., 435 U.S. 589, 598 (1978). The Ninth Circuit has held on
12   at least two occasions that district courts have the inherent power to seal affidavits filed
13   with search warrants in appropriate circumstances. Offices of Lakeside Non-Ferrous
14   Metals, Inc. v. United States, 679 F.2d 779 (9th Cir. 1982); United States v. Agosto, 600
15   F.2d 1256 (9th Cir. 1979).
16         At the time the government applied to seal the Declarations, it was in the process
17   of selling the defendant property and the disclosure of the potential selling price and
18   other sales information contained in the Declarations could have potentially affected the
19   closing price, and jeopardize the closing, of the defendant property. (DN. 95 Sew Hoy
20   Decl. ¶ 4.)
21         On or about May 13, 2020, the Government and a potential purchaser executed a
22   sale contract and set a closing date for June 30, 2020. The purchaser also provided a
23   deposit to the government in connection with the sale. As such, the original concerns the
24   government had to seal the Declarations are no longer relevant. Furthermore, much of
25   the information relating to the sales price for the defendant real property has already
26   been publicized in the media, including in an article in The Wall Street Journal in which
27   the Board’s counsel made statements potentially inconsistent with the Board’s prior
28   representations to this Court. See “The Justice Department Inked a Deal to Sell 1MDB
                                                   5
 Case 2:16-cv-05376-DSF-PLA Document 111 Filed 06/25/20 Page 6 of 7 Page ID #:1350




 1   Penthouse for 64% Off. The Condo Board is Fighting Back,” Wall Street Journal (Jun.
 2   17, 2020), located at https://www.wsj.com/articles/the-justice-department-inked-a-deal-
 3   to-sell-1mdb-penthouse-for-64-off-the-condo-board-is-fighting-back-11592427639
 4   (attached as Exhibit A).
 5   ///
 6   ///
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                6
 Case 2:16-cv-05376-DSF-PLA Document 111 Filed 06/25/20 Page 7 of 7 Page ID #:1351




 1         Accordingly, based upon the above, the government requests that the court enter
 2   the proposed order lodged herewith unsealing the Declarations of Emily Beare (DN 100
 3   and 102) and David Kettel (DN 104).
 4    Dated: June 25, 2020                   Respectfully submitted,
 5
                                             DEBORAH CONNOR
 6                                           Chief, MLARS
 7                                           NICOLA T. HANNA
                                             United States Attorney
 8

 9                                              /s/Michael R. Sew Hoy
                                             MICHAEL R. SEW HOY
10
                                             JOHN J. KUCERA
11                                           Assistant United States Attorneys
12
                                             BARBARA Y. LEVY
13                                           Trial Attorney, MLARS
14
                                             Attorneys for Plaintiff
15                                           UNITED STATES OF AMERICA
16

17

18
19

20

21

22

23

24

25

26

27

28

                                                7
